DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goetschius, US Patent 1654370.
Regarding claim 1, Goetschius teaches a sign comprising: a base 10; and a light conversion material (photoluminescent substance/phosphorescent paint) 12 supported by the base 11 and configured to receive the light emitted by the light source 13 and to convert the light into a different spectral range. (lines 61-73).
Regarding claim 9, Goetschius teaches the light conversion material (photoluminescent substance/phosphorescent paint) 12 is configured to generate light in response a photoluminescent based excitation of the light conversion material by the received light.
Regarding claim 13, Goetschius teaches the base 10 supports at least one of a background region 11 and an information region 12 next to the background region 11, wherein at least one of the background region 11 and the information region 12 is enhanced by the light conversion material.
Regarding claim 14, Goetschius teaches the sign is configured as a road sign and the information region  12is configured for providing at least one of road instructions and road information.
Claims 1, 9, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim, KR 20170142318 A
Regarding claim 1, Kim teaches a luminescent road sign using LED comprising: a base 110; and a light conversion material 140 supported by the base 110 and configured to receive the light emitted by the light source 130 and to convert the light into a different spectral range. (¶0025-0027 and 0033).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Information region)][AltContent: textbox (Background region)]
    PNG
    media_image1.png
    401
    279
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    245
    311
    media_image2.png
    Greyscale

Regarding claim 9, Kim teaches the light conversion material 140 is configured to generate light in response a photoluminescent based excitation of the light conversion material by the received light.
Regarding claim 13, Kim teaches the base 110 supports at least one of a background region and an information region 111 next to the background region, wherein at least one of the background region and the information region 111 is enhanced by the light conversion material 140.
Regarding claim 14, Kim teaches the sign is configured as a road sign and the information region is configured for providing at least one of road instructions and road information. (¶0040).
Allowable Subject Matter
Claims 2-9 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-19 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631